Citation Nr: 1542925	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, as secondary to diabetes mellitus or chronic kidney disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1964 to July 1967, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case for further development in January 2013.  The case has returned to the Board for appellate review.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's hypertension is related to his service-connected chronic kidney disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension secondary to chronic kidney disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran essentially maintains that service connection is warranted because his hypertension is either related to service or to his service-connected disabilities.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with hypertension.  See, e.g., October 2008 VA chronic kidney disease examination report (noting the Veteran was diagnosed with hypertension on or about the year 2000).  The Board also notes that the evidence shows the Veteran has been diagnosed with chronic kidney disease, for which the Veteran is service connected.  See, e.g., October 2008 VA rating decision granting service connection for chronic kidney disease at 60 percent, effective October 6, 2008.  Accordingly, the first two elements of secondary service connection are met.  

In the February 2013 VA examination report for hypertension, the examiner stated, "[w]hen the [Veteran's] renal function began to decline in about 2005 his BP reading worsened."  This medical finding demonstrates an aggravation of the Veteran's hypertension by his service-connected chronic kidney disease.  See 38 C.F.R. § 3.102. 

Based on the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence shows the Veteran's hypertension is related to his service-connected chronic kidney disease.  Accordingly, secondary service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


